Case 3:20-cv-02910-L Document 223 Filed 02/21/21     Page 1 of 25 PageID 3128



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS


COMMODITY FUTURES TRADING               PLAINTIFFS MEMORANDUM OF LAW
COMMISSION, and                         IN OPPOSITION TO MOTION TO
                                        WITHDRAW AS ATTORNEY OF
ALABAMA SECURITIES COMMISSION,          RECORD
STATE OF ALASKA, ARIZONA
CORPORATION COMMISSION,
CALIFORNIA COMMISSIONER OF
BUSINESS OVERSIGHT, COLORADO            Case No.: 3-20-CV-2910-L
SECURITIES COMMISSIONER, STATE
OF DELAWARE, STATE OF FLORIDA,          Judge: Judge Sam A. Lindsay
OFFICE OF THE ATTORNEY GENERAL,
STATE OF FLORIDA, OFFICE OF
FINANCIAL REGULATION, OFFICE OF
THE GEORGIA SECRETARY OF STATE,
STATE OF HAWAII, SECURITIES
ENFORCEMENT BRANCH, IDAHO
DEPARTMENT OF FINANCE, INDIANA
SECURITIES COMMISSIONER, IOWA
INSURANCE COMMISSIONER,
DOUGLAS M. OMMEN, OFFICE OF THE
KANSAS SECURITIES COMMISSIONER,
KENTUCKY DEPARTMENT OF
FINANCIAL INSTITUTIONS, MAINE
SECURITIES ADMINISTRATOR, STATE
OF MARYLAND EX REL MARYLAND
SECURITIES COMMISSIONER,
ATTORNEY GENERAL DANA NESSEL
ON BEHALF OF THE PEOPLE OF
MICHIGAN, MISSISSIPPI SECRETARY
OF STATE, NEBRASKA DEPARTMENT
OF BANKING & FINANCE, OFFICE OF
THE NEVADA SECRETARY OF STATE,
NEW MEXICO SECURITIES DIVISION,
THE PEOPLE OF THE STATE OF NEW
YORK BY LETITIA JAMES, ATTORNEY
GENERAL OF THE STATE OF NEW
YORK, OKLAHOMA DEPARTMENT OF
SECURITIES, SOUTH CAROLINA
ATTORNEY GENERAL, SOUTH
CAROLINA SECRETARY OF STATE,
SOUTH DAKOTA DEPARTMENT OF
LABOR & REGULATION, DIVISION OF

                                    1
 Case 3:20-cv-02910-L Document 223 Filed 02/21/21                  Page 2 of 25 PageID 3129



 INSURANCE, COMMISSIONER OF THE
 TENNESSEE DEPARTMENT OF
 COMMERCE AND INSURANCE, STATE
 OF TEXAS, WASHINGTON STATE
 DEPARTMENT OF FINANCIAL
 INSTITUTIONS, WEST VIRGINIA
 SECURITIES COMMISSION, AND STATE
 OF WISCONSIN.

 Plaintiffs,

 v.

 TMTE, INC. a/k/a METALS.COM, CHASE
 METALS, INC., CHASE METALS, LLC,
 BARRICK CAPITAL, INC., LUCAS
 THOMAS ERB a/k/a LUCAS ASHER a/k/a
 LUKE ASHER, and SIMON BATASHVILI,

 Defendants;

 and

 TOWER EQUITY, LLC,

 Relief Defendant.


       PLAINTIFFS MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO
                   WITHDRAW AS ATTORNEY OF RECORD


        Plaintiffs Commodity Futures Trading Commission (“CFTC” or “Commission”),

Alabama Securities Commission (“State of Alabama”), State of Alaska (“State of Alaska”),

Arizona Corporation Commission (“State of Arizona”), California Commissioner of Business

Oversight (“State of California”), Colorado Securities Commissioner (“State of Colorado”),

Delaware Department of Justice (“State of Delaware”), Office of the Attorney General, State of

Florida, Department of Legal Affairs and State of Florida, Office of Financial Regulation

(collectively “State of Florida”), Office of the Georgia Secretary of State (“State of Georgia”),


                                                 2
 Case 3:20-cv-02910-L Document 223 Filed 02/21/21                Page 3 of 25 PageID 3130



Hawaii Office of the Securities Commissioner (“State of Hawaii”), Iowa Insurance Division

(“State of Iowa”), Idaho Department of Finance (“State of Idaho”), Indiana Securities

Commissioner (“State of Indiana”), Iowa Insurance Commissioner, Douglas M. Ommen (“State

of Iowa”), Office of the Kansas Securities Commissioner (“State of Kansas”), Kentucky

Department of Financial Institutions (“Commonwealth of Kentucky”), Maine Office of

Securities (“State of Maine”), Maryland Securities Commissioner (“State of Maryland”),

Massachusetts Securities Division (“Commonwealth of Massachusetts”), Michigan Department

of Attorney General (“State of Michigan”), Mississippi Secretary of State (“State of

Mississippi”), Nebraska Department of Banking & Finance (“State of Nebraska”), Nevada

Office of Secretary of State (“State of Nevada”), New Mexico Securities Division (“State of

New Mexico”), New York Attorney General (“State of New York”), North Dakota Securities

Department (“State of North Dakota”), Oklahoma Department of Securities (“State of

Oklahoma”), Pennsylvania Department of Banking and Securities (“Commonwealth of

Pennsylvania”), South Carolina Attorney General and South Carolina Secretary of State (“State

of South Carolina”), South Dakota Department of Labor & Regulation (“State of South

Dakota”), Tennessee Department of Commerce and Insurance (“State of Tennessee”), State of

Texas (“State of Texas”), Washington State Department of Financial Institutions (“State of

Washington”), West Virginia Securities Commission (“State of West Virginia”), and Wisconsin

Department of Financial Institutions (“State of Wisconsin”) (collectively “the States”)

respectfully submit this Memorandum of Law in Opposition to Motion to Withdraw as Attorney

of Record filed by Arnold Spencer (“Spencer”), counsel for defendants Lucas Thomas Erb a/k/a

Lucas Asher a/k/a Luke Asher (“Asher”), and Simon Batashvili (“Batashvili”) (“Motion to

Withdraw”) (Docket Entry (“D.E.”) # 222).



                                                3
    Case 3:20-cv-02910-L Document 223 Filed 02/21/21                Page 4 of 25 PageID 3131



        Plaintiffs respectfully submit that the instant motion fails to meet the requirements of

Local Rule LR 83.12(a) and that withdrawal at this time will delay or disrupt the case, cause

prejudice to Plaintiffs, and harm to the administration of justice. Spencer should not be

permitted to withdraw until a succeeding attorney becomes attorney of record for Asher and

Batashvili or until Asher and Batashvili represent to the Court that they will proceed pro se. If

Asher and Batashvili decide to proceed pro se, they should each be ordered to provide (and

regularly update) their residential address, cellphone numbers, and designate an email address

where they will accept service of process via electronic means from Plaintiffs and the Court.

Finally, Spencer should not be permitted to withdraw as counsel for Asher and Batashvili until

Asher submits to the Plaintiffs and the Receiver the pending discovery items from Asher’s

January 29, 2021 deposition.

                                           I. ARGUMENT

        Plaintiffs oppose Spencer’s Motion to Withdraw for both substantive and procedural

reasons. 1 A recent opinion from the United States District Court for the Northern District of

Texas addresses the factors considered by a court in deciding whether to allow an attorney to

withdraw. Denton v. Suter, No. 3:11-CV-2559-N, 2013 WL 5477155, at *2 (N.D. Tex. Oct. 2,

2013). The withdrawal of counsel is at the district court’s discretion. Matter of Wynn, 889 F.2d

at 646 (citation omitted). If a district court is not persuaded that good cause for withdrawal

exists, it has substantial latitude to deny an attorney's motion to withdraw. See Whiting v.

Lacara, 187 F.3d 317, 320 (2d Cir.1999) (“District courts are due considerable deference in

decisions not to grant a motion for an attorney's withdrawal.”), Denton at *1. The court



1
  Plaintiffs note that Spencer failed to meet and confer prior to the filing of this motion as
required by Local Rule 7.1.
                                                  4
 Case 3:20-cv-02910-L Document 223 Filed 02/21/21                 Page 5 of 25 PageID 3132



considers a number of factors including 1) the extent to which the attorney’s withdrawal will

delay or disrupt the case; (2) the length of time for which the case and any dispositive motions

have been pending; and 3) prejudice to the other parties. As the Court in Denton stated:

               While the undersigned agrees that Defendant's Counsel has
               demonstrated good cause for withdrawing based on their
               allegations—that Defendant has violated the terms of his
               engagement letter with Defendant's Counsel by failing to timely
               pay his attorneys' fees, consideration of the additional factors—in
               particular the extent to which the attorney's withdrawal will delay
               or disrupt the case; prejudice to Plaintiffs; and harm to the
               administration of justice—lead the undersigned to determine that
               Defendant's Counsel's Motion to Withdraw should be denied at this
               time.

Denton v. Suter, No. 3:11-CV-2559-N, 2013 WL 5477155, at *2 (N.D. Tex. Oct. 2, 2013).

Spencer’s withdrawal will delay or disrupt the case, prejudice the Plaintiffs, and harm to the

administration of justice.

       Local Rule LR 83.12(a) requires that a motion to withdraw include:

               (a) Except as provided in subsection (b) or (c) of this rule, an
               attorney desiring to withdraw in any case must file a motion to
               withdraw. This motion must, in addition to the matters required by
               LR 7.1, specify the reasons requiring withdrawal and provide the
               name and address of the succeeding attorney. If the succeeding
               attorney is not known, the motion must set forth the name, address,
               and telephone number of the client and either bear the client’s
               signature approving withdrawal or state specifically why, after due
               diligence, the attorney was unable to obtain the client’s signature.


In this instance, since no succeeding attorney has been identified, “the motion must set forth the

name, address, and telephone number of the client.” Id. Yet, the Motion to Withdraw fails to

provide contact information for Asher or Batashvili and no reliable contact information has been

provided to Plaintiffs.




                                                 5
    Case 3:20-cv-02910-L Document 223 Filed 02/21/21                Page 6 of 25 PageID 3133



          This is extremely important in this matter because Asher and Batashvili have not

provided Plaintiffs with a reliable means to contact them. Instead, Asher and Batashvili have

provided sworn testimony that they are transient and lack permanent addresses, phone numbers,

email addresses, and other pertinent contact information. At Batashvili’s deposition, he testified

that he is moving frequently and has no regular residential address. He testified: 2

                 Q. Where are you living, then, currently?
                 A. I am -- I'm staying at friends and family.
                 Q. What are the name of friends that you're staying with?
                 A. I've been hopping around, Andrew being one of them, one of
                 my friends.


Further, at Batashvili’s deposition, Spencer instructed him not to provide his email address that

he uses to communicate with Spencer under a purported claim of attorney-client privilege. 3

          At both of Asher’s sworn depositions, 4 Asher testified that he is moving almost daily

from one location to another and so has no regular residential address. 5 He also claimed to use

varying email addresses—some that he can’t remember—and cell phone numbers. Though he

proffered one email address at the second deposition, he refused, at the direction of Spencer, to

provide the email that he uses to communicate with counsel, as occurred with Batashvili. 6




2
 Batashvili deposition at 36: 10-15. A true and accurate copy of the pertinent parts of
Batashvili’s deposition is attached as Exhibit 1.
3
    Exhibit 1 at 59:14-60:22.
4
  Asher’s deposition was continued pursuant to the Court’s contempt order (D.E. #216). Thus,
though it occurred over 2 separate sessions (November 5, 2020 and January 29, 2021), the
numbering is continuous.
5
  Asher’s deposition at 24: 12-19; 31: 11-19; 141: 8-12; 338:3 - 340:3; and 449:24 – 450:5. A
true and accurate copy of the pertinent parts of Asher’s deposition is attached as Exhibit 2.
6
    Exhibit 2 at 72:24-74:8.

                                                   6
    Case 3:20-cv-02910-L Document 223 Filed 02/21/21                   Page 7 of 25 PageID 3134



          Without a counsel of record, it will be almost impossible for Plaintiffs and the Court to

locate, communicate, and serve pertinent documents and Court notices/orders on Asher and

Batashvili. This will prejudice Plaintiffs ability to prosecute this civil enforcement action and

harm the administration of justice.

                    II. RECOMMENDED CONDITIONS FOR WITHDRAWAL

          Plaintiffs respectfully make two recommendations for conditions for withdrawal of

counsel for Asher and Batashvili. First, the granting of the instant motion should be conditioned

on a substitution of counsel of record for Asher and Batashvili or a representation by Asher and

Batashvili to the Court that they intend to proceed pro se. Spencer alerted Asher and Batashvili

almost a month ago that he wished to terminate this representation. In fact, on January 28,

2021—the eve of the Asher’s deposition pursuant to the Court’s contempt order (D.E. #216)—

Arnold emailed Plaintiffs’ counsel and said:

                 I have accepted an in-house position at a start up company and am
                 winding down my firm. Accordingly, I am withdrawing from this
                 matter and will not be attending tomorrow’s deposition. Mr. Asher
                 and Mr. Batashvili have been informed of my new position and are
                 seeking to retain counsel to represent them going forward. 7, 8

Given the timeline of Spencer’s notice to his clients of his wish to withdraw, Asher and

Batashvili have had ample time to retain another attorney or to determine to proceed pro se.

Therefore, unless Asher and Batashvili represent to the Court their intent to proceed pro se,

Spencer should remain in place until new counsel formally undertakes this representation. This




7
    A true and accurate copy of this email is attached as Exhibit 3.
8
  At Asher’s deposition, Asher did have another counsel representing him (Chris Davis of the
firm, Gray Reed, in Dallas, TX). Mr. Davis represented that he was only appearing for purposes
of the deposition and was not counsel of record.

                                                   7
    Case 3:20-cv-02910-L Document 223 Filed 02/21/21                 Page 8 of 25 PageID 3135



will avoid the prejudicial harm to Plaintiffs and the Court by allowing the case to proceed

unobstructed.

          If Asher and Batashvili decide to proceed pro se, they should be required to provide the

Court with their intent to do so prior to Arnold’s withdrawal. In that event, they should be

ordered to provide (and regularly update) residential addresses, work and personal telephone

numbers and designate an email address where they will accept service of process via electronic

means to both Plaintiffs and the Court. Without such requirements, Asher and Batashvili will be

able to avoid service of process from the Plaintiffs and the Court and forestall the efficient and

timely prosecution of this matter.

          Second, at Asher’s continued asset deposition on January 29, 2021, Asher agreed to

produce certain materials and assist the Receiver with other items. On February 16, 2021, the

Receiver sent a letter identifying all of these items to Spencer and Davis. 9 To date, none of those

items have been produced. Notably, much of this long-awaited information has been pending

since the first deposition and the contempt hearing. To allow Spencer to withdraw while these

discovery issues remain pending would further interrupt the adjudication of this case to the

detriment of the Plaintiffs and the Court. As such, Spencer should not be allowed to withdraw

until Asher submits these pending items to the Receiver and the Plaintiffs.

                                        III.    CONCLUSION

          Plaintiffs oppose the instant motion because it fails to meet the requirements of Local

Rule LR 83.12(a) and that withdrawal at this time will delay or disrupt the case, cause

prejudice to Plaintiffs, and harm to the administration of justice. Spencer should not be




9
    A true and accurate copy of the Receiver’s letter is attached as Exhibit 4.
                                                    8
 Case 3:20-cv-02910-L Document 223 Filed 02/21/21                 Page 9 of 25 PageID 3136



permitted to withdraw until a succeeding attorney becomes attorney of record for Asher and

Batashvili or until Asher and Batashvili represent to the Court that they will proceed pro se. If

Asher and Batashvili decide to proceed pro se, they should each be ordered to provide (and

regularly update) their residential address, cellphone numbers, and designate an email address

where they will accept service of process via electronic means from Plaintiffs and the Court.

Finally, Spencer should not be permitted to withdraw as counsel for Asher and Batashvili until

Asher submits to the Plaintiffs and the Receiver the pending discovery items from Asher’s

January 29, 2021 deposition.



Dated: February 21, 2021                      Respectfully submitted,


                                              By: /s/ JonMarc P. Buffa

                                              JONMARC P. BUFFA
                                              jbuffa@cftc.gov
                                              California Bar # 217324

                                              RICHARD P. FOELBER
                                              rfoelber@cftc.gov
                                              Illinois Bar # 0840904

                                              Attorneys for Plaintiff
                                              COMMODITY FUTURES TRADING
                                              COMMISSION
                                              1155 21st Street. NW
                                              Washington, DC 20580
                                              (202) 418-5000


                                              FOR THE STATE OF ALABAMA

                                              By: /s/ Jeffery A. “Beau” Brown, Jr

                                              JEFFERY A. “BEAU” BROWN, JR., pro hac vice
                                              Beau.Brown@asc.alabama.gov
                                              Alabama Bar No. 7258R80B

                                                 9
Case 3:20-cv-02910-L Document 223 Filed 02/21/21     Page 10 of 25 PageID 3137




                                  ANNE GUNTER, pro hac vice
                                  anne.gunter@asc.alabama.gov
                                  Alabama Bar No. 4666N91P

                                  Attorneys for Plaintiff
                                  STATE OF ALABAMA
                                  SECURITIES COMMISSION
                                  445 Dexter Avenue, Suite 12000
                                   Montgomery, AL 36104
                                  Telephone: (334) 322-8586
                                  Fax: (334) 242-0240


                                  FOR THE STATE OF ALASKA

                                  By: /s/ Robert Schmidt

                                  ROBERT SCHMIDT, pro hac vice
                                  rob.schmidt@alaska.gov
                                  Alaska Bar No. 9909048
                                  JOHN HALEY
                                  john.haley@alaska.gov
                                  Alaska Bar No. 1402010

                                  Attorneys for Plaintiff
                                  STATE OF ALASKA
                                  OFFICE OF ATTORNEY GENERAL
                                  1031 West Fourth Avenue, Suite 200
                                  Anchorage, Alaska 99501
                                  Telephone: (907) 269-6645
                                  Fax: (907) 276-3697


                                  FOR THE STATE OF ARIZONA

                                  By: /s/ Christopher Nichols

                                  CHRISTOPHER NICHOLS, pro hac vice
                                  cnichols@azcc.gov
                                  Arizona Bar No. 029958

                                  Attorney for Plaintiff
                                  ARIZONA CORPORATION COMMISSION
                                  1300 W. Washington St.
                                  Phoenix, AZ 85007

                                    10
Case 3:20-cv-02910-L Document 223 Filed 02/21/21     Page 11 of 25 PageID 3138



                                  Telephone: (602) 542-0639
                                  Fax: (602) 714-8120


                                  FOR THE STATE OF CALIFORNIA

                                  By: /s/ Danielle Stoumbos

                                  MARY ANN SMITH
                                  MaryAnn.Smith@dbo.ca.gov
                                  SEAN ROONEY
                                  Sean.Rooney@dbo.ca.gov
                                  DANIELLE A. STOUMBOS, pro hac vice
                                  California Bar No. 264784
                                  Danielle.Stoumbos@dbo.ca.gov

                                  Attorneys for Plaintiff
                                  STATE OF CALIFORNIA
                                  DEPARTMENT OF BUSINESS OVERSIGHT
                                  320 West Fourth Street, Suite 750
                                  Los Angeles, California 90013
                                  Telephone: (213) 503-2046
                                  Fax: (213) 576-7181


                                  FOR THE STATE OF COLORADO
                                  PHILIP J. WEISER
                                  Attorney General of the State of Colorado

                                  By: /s/ Janna Fischer

                                  JANNA FISCHER*, pro hac vice
                                  janna.fischer@coag.gov
                                  Colorado Bar No. 44952
                                  ROBERT FINKE*, pro hac vice
                                  robert.finke@coag.gov
                                  Colorado Bar No. 40756
                                  *Counsel of Record

                                  Attorneys for Plaintiff
                                  SECURITIES COMMISSIONER
                                  FOR THE STATE OF COLORADO
                                  1300 Broadway, 8th Floor
                                  Denver, Colorado 80203
                                  Telephone: (720) 508-6374
                                  Fax: (720) 508-6037

                                    11
Case 3:20-cv-02910-L Document 223 Filed 02/21/21      Page 12 of 25 PageID 3139




                                  FOR THE STATE OF DELAWARE
                                  KATHLEEN JENNINGS
                                  Attorney General of the State of Delaware

                                  By: /s/ Katherine M. Devanney

                                  KATHERINE M. DEVANNEY, pro hac vice
                                  Deputy Attorney General
                                  Delaware Bar No. 6356
                                  Texas Bar No. 24116281
                                  katherine.devanney@delaware.gov
                                  JILLIAN LAZAR
                                  Director of Investor Protection
                                  Delaware Bar No. 6049
                                  jillian.lazar@delaware.gov

                                  Delaware Department of Justice
                                  820 N. French St.
                                  Wilmington, DE 19801
                                  Telephone: (302) 577-8356
                                  Fax: (302) 577-6987

                                  Attorneys for Plaintiff the State of Delaware


                                  FOR THE STATE OF FLORIDA
                                  ASHLEY MOODY
                                  Attorney General for the State of Florida


                                  By: /s/ Victoria Butler

                                  VICTORIA BUTLER, pro hac vice
                                  Assistant Attorney General
                                  Director of Consumer Protection
                                  victoria.butler@myfloridalegal.com
                                  Florida Bar No. 861250

                                  Attorney for Plaintiff
                                  STATE OF FLORIDA
                                  OFFICE OF THE ATTORNEY GENERAL
                                  Department of Legal Affairs
                                  3507 E Frontage Rd, Suite 325
                                  Tampa, FL 33607-1795

                                    12
Case 3:20-cv-02910-L Document 223 Filed 02/21/21    Page 13 of 25 PageID 3140



                                  Telephone: (813) 287-7950
                                  Fax: (813) 281-5515


                                  By: /s/ A. Gregory Melchior

                                  A. GREGORY MELCHIOR, pro hac vice
                                  Assistant General Counsel
                                  greg.melchior@flofr.com
                                  Florida Bar No. 407290

                                  Attorney for Plaintiff
                                  STATE OF FLORIDA
                                  OFFICE OF FINANCIAL REGULATION
                                  1313 Tampa Street, Suite 615
                                  Tampa, Florida 33602-3394
                                  Telephone: (813) 218-5327
                                  Fax: (813) 272-2498


                                  FOR THE STATE OF GEORGIA

                                  By: /s/ Logan B. Winkles

                                  LOGAN B. WINKLES, pro hac vice
                                  Georgia Bar No. 136906
                                  lwinkles@law.ga.gov
                                  RONALD J. STAY, pro hac vice
                                  Georgia Bar No. 621732
                                  rstay@law.ga.gov

                                  Attorneys for Plaintiff
                                  OFFICE OF THE GEORGIA
                                  SECRETARY OF STATE
                                  Georgia Department of Law
                                  40 Capitol Square SW
                                  Atlanta, GA 30334
                                  Telephone: (404) 458-3434
                                  Fax: (404) 657-3239


                                  FOR THE STATE OF HAWAII

                                  By: /s/ Rayni M. Nakamura-Watanabe

                                  RAYNI M. NAKAMURA-WATANABE, pro hac

                                    13
Case 3:20-cv-02910-L Document 223 Filed 02/21/21     Page 14 of 25 PageID 3141



                                  vice
                                  Hawaii Bar No. 9032-0
                                  RNakamur@dcca.hawaii.gov
                                  PATRICIA J. MOY
                                  Hawaii Bar No. 5845-0
                                  PMoy@dcca.hawaii.gov

                                  Attorneys for Plaintiff
                                  STATE OF HAWAII
                                  SECURITIES ENFORCEMENT BRANCH
                                  335 Merchant Street, Suite 205
                                  Honolulu, Hawaii 96813
                                  Telephone: (808) 586-2740
                                  Fax: (808) 586-3977


                                  FOR THE STATE OF IDAHO
                                  OFFICE OF THE ATTORNEY GENERAL
                                  STATE OF IDAHO
                                  LAWRENCE G. WASDEN

                                  By: /s/ Loren Messerly

                                  LOREN MESSERLY, pro hac vice
                                  Deputy Attorney General
                                  loren.messerly@finance.idaho.gov
                                  Idaho Bar No. 7434

                                  Attorney for Plaintiff
                                  STATE OF IDAHO
                                  IDAHO DEPARTMENT OF FINANCE
                                  P.O. Box 83720
                                  Boise, ID 83720-0031
                                  Telephone: (208) 332-8093
                                  Fax: (208) 332-8099


                                  FOR THE STATE OF INDIANA
                                  OFFICE OF THE INDIANA ATTORNEY
                                  GENERAL
                                  Patricia Orloff Erdmann
                                  Chief Counsel of Litigation

                                  By: /s/ Jefferson S. Garn

                                  JEFFERSON S. GARN, pro hac vice

                                    14
Case 3:20-cv-02910-L Document 223 Filed 02/21/21    Page 15 of 25 PageID 3142



                                  Deputy Attorney General
                                  Jefferson.Garn@atg.in.gov
                                  Indiana Bar No. 29921-49

                                  Attorney for Plaintiff
                                  STATE OF INDIANA
                                  INDIANA SECURITIES COMMISSIONER
                                  302 W. Washington Street
                                  IGCS – 5th Floor
                                  Indianapolis, IN 46204
                                  Fax: (317) 232-7979


                                  FOR THE STATE OF KANSAS

                                  By: /s/ Thomas E. Knutzen

                                  THOMAS E. KNUTZEN, pro hac vice
                                  Special Assistant Attorney General
                                  tom.knutzen@ks.gov
                                  Kansas Bar No. 24471

                                  Attorney for Plaintiff
                                  OFFICE OF THE KANSAS SECURITIES
                                  COMMISSIONER
                                  1300 SW Arrowhead Road
                                  Topeka, KS 66604
                                  Telephone: (785) 296-7890
                                  Fax: (785) 296-6872


                                  FOR THE STATE OF KENTUCKY

                                  By: /s/ Gary Stephens

                                  GARY STEPHENS, pro hac vice
                                  Gary.stephens@ky.gov
                                  Kentucky Bar No. 87740
                                  CATHERINE FALCONER
                                  Catherine.falconer@ky.gov

                                  Attorneys for Plaintiff
                                  STATE OF KENTUCKY
                                  DEPARTMENT OF FINANCIAL INSTITUITONS
                                  500 Mero St. 2SW19
                                  Frankfort, KY 40601

                                    15
Case 3:20-cv-02910-L Document 223 Filed 02/21/21    Page 16 of 25 PageID 3143



                                  Telephone: (502) 782-9052
                                  Fax: (502) 573-8787


                                  FOR THE STATE OF MAINE

                                  By: /s/ Gregg D. Bernstein

                                  GREGG D. BERNSTEIN, pro hac vice
                                  gregg.bernstein@maine.gov
                                  Maine Bar No. 8424

                                  Attorney for Plaintiff
                                  STATE OF MAINE SECURITIES
                                  ADMINISTRATOR
                                  6 State House Station
                                  Augusta, Maine 04333
                                  Telephone: (207) 626-8800
                                  Fax: (207) 626-8828


                                  FOR THE STATE OF MARYLAND

                                  BRIAN E. FROSH
                                  ATTORNEY GENERAL OF THE STATE OF
                                  MARYLAND

                                  By: /s/ Max F. Brauer

                                  MAX F. BRAUER, pro hac vice
                                  Assistant Attorney General
                                  mbrauer@oag.state.md.us
                                  Maryland State Does Not Use Bar Numbers

                                  Attorney for Plaintiff
                                  STATE OF MARYLAND EX REL
                                  MARYLAND SECURITIES COMMISSIONER
                                  200 Saint Paul Place
                                  Baltimore, MD 21202
                                  Telephone: (410) 576-6950
                                  Fax: (410) 576-6532


                                  FOR THE PEOPLE OF MICHIGAN

                                  By: /s/ Aaron W. Levin

                                    16
Case 3:20-cv-02910-L Document 223 Filed 02/21/21     Page 17 of 25 PageID 3144




                                  PEOPLE OF THE STATE OF
                                  MICHIGAN, by DANA NESSEL
                                  ATTORNEY GENERAL

                                  Aaron W. Levin, pro hac vice
                                  Assistant Attorney General
                                  levina@michigan.gov
                                  Michigan Bar No. P81310

                                  Attorney for Plaintiff
                                  Michigan Department of Attorney General
                                  525 W. Ottawa Street,
                                  P.O. Box 30736
                                  Lansing, MI 48909
                                  Telephone: (517) 335-7632
                                  Fax: (517) 335-7632


                                  FOR THE STATE OF MISSISSIPPI

                                  By: /s/ Seth Shannon

                                  SETH SHANNON, pro hac vice
                                  seth.shannon@ago.ms.gov
                                  Mississippi Bar No. 103466
                                  CRYSTAL UTLEY SECOY
                                  crystal.utley@ago.ms.gov

                                  Attorneys for Plaintiff
                                  STATE OF MISSISSIPPI
                                  OFFICE OF THE ATTORNEY GENERAL
                                  P.O. Box 220
                                  Jackson, MS 39205
                                  Telephone: (769) 237-6406
                                  Fax: (601) 359-4231


                                  FOR THE STATE OF NEBRASKA
                                  L. JAY BARTEL
                                  Bureau Chief
                                  Legal Services Bureau


                                  By: /s/ Joshua R. Shasserre



                                    17
Case 3:20-cv-02910-L Document 223 Filed 02/21/21     Page 18 of 25 PageID 3145



                                  JOSHUA R. SHASSERRE, pro hac vice
                                  Assistant Attorney General
                                  Nebraska Bar No. 23885
                                  joshua.shasserre@nebraska.gov

                                  Attorney for Plaintiff
                                  STATE OF NEBRASKA
                                  2115 State Capitol
                                  Lincoln, NE 68509
                                  Telephone: (402) 471-3888
                                  Fax: (402) 471-3297


                                  FOR THE STATE OF NEVADA

                                  By: /s/ Erin M. Houston

                                  ERIN M. HOUSTON, pro hac vice
                                  Deputy Secretary of State, Securities Administrator
                                  Nevada Bar No. 11814
                                  ehouston@sos.nv.gov

                                  Attorney for Plaintiff
                                  STATE OF NEVADA
                                  Office of the Nevada Secretary of State
                                  Securities Division
                                  2250 North Las Vegas Blvd., Suite 400
                                  North Las Vegas, NV 89030
                                  Telephone: (702) 486-2440
                                  Fax: (702) 486-2452


                                  FOR THE STATE OF NEW MEXICO

                                  By: /s/ Alissa N. Berger

                                  ALISSA N. BERGER, pro hac vice
                                  Securities Enforcement Prosecutor
                                  New Mexico Securities Division
                                  New Mexico Bar No. 21769
                                  Alissa.Berger@state.nm.us

                                  Attorney for Plaintiff
                                  STATE OF NEW MEXICO
                                  New Mexico Securities Division
                                  New Mexico Regulation and Licensing Department

                                    18
Case 3:20-cv-02910-L Document 223 Filed 02/21/21     Page 19 of 25 PageID 3146



                                  5500 San Antonio Rd NE
                                  Albuquerque, New Mexico 87109
                                  Telephone: (505) 503-5987
                                  Fax: (505) 222-9848


                                  FOR THE STATE OF NEW YORK
                                  LETITIA JAMES
                                  ATTORNEY GENERAL OF THE STATE OF
                                  NEW YORK

                                  By: /s/ Tatyana Trakht

                                  TATYANA “TANYA” TRAKHT, pro hac vice
                                  Assistant Attorney General
                                  tanya.trakht@ag.ny.gov
                                  New York State Does Not Use Bar Numbers
                                  PETER POPE
                                  Chief, Investor Protection Bureau
                                  peter.pope@ag.ny.gov

                                  Attorneys for Plaintiff
                                  ATTORNEY GENERAL FOR THE STATE OF
                                  NEW YORK
                                  28 Liberty Street, 21st Floor
                                  New York, New York 10005
                                  Telephone: (212) 416-8457
                                  Fax: (212) 416-8816


                                  FOR THE STATE OF OKLAHOMA

                                  By: /s/ Robert Fagnant

                                  ROBERT FAGNANT, pro hac vice
                                  rfagnant@securities.ok.gov
                                  Oklahoma Bar No. 30548

                                  Attorney for Plaintiff
                                  OKLAHOMA DEPARTMENT OF SECURITIES
                                  204 N. Robinson Avenue, Suite 400
                                  Oklahoma City, OK 73102
                                  Telephone: (405) 280-7718
                                  Fax: (405) 280-7742




                                    19
Case 3:20-cv-02910-L Document 223 Filed 02/21/21    Page 20 of 25 PageID 3147




                                  FOR THE STATE OF SOUTH CAROLINA

                                  By: /s/ Jonathan Williams

                                  JONATHAN WILLIAMS, pro hac vice
                                  jwilliams@scag.gov
                                  South Carolina Bar No. 72509

                                  Attorney for Plaintiff
                                  STATE OF SOUTH CAROLINA
                                  OFFICE OF ATTORNEY GENERAL
                                  P.O. Box 11549
                                  Columbia, SC 29211
                                  Telephone: (803) 734-7208
                                  Fax: (803) 734-7208


                                  By: /s/ Shannon A. Wiley

                                  SHANNON A. WILEY, pro hac vice
                                  swiley@sos.sc.gov
                                  South Carolina Bar No. 69806

                                  Attorney for Plaintiff
                                  STATE OF SOUTH CAROLINA
                                  OFFICE OF THE SECRETARY OF STATE
                                  1205 Pendleton Street, Suite 525
                                  Columbia, SC 29201
                                  Telephone: (803) 734-0246
                                  Fax: (803) 734-1661


                                  FOR THE STATE OF SOUTH DAKOTA

                                  By: /s/ Clayton Grueb

                                  CLAYTON GRUEB, pro hac vice
                                  South Dakota Bar No. 4642
                                  Clayton.grueb@state.sd.us

                                  Attorney for Plaintiff
                                  South Dakota Department of Labor & Regulation,
                                  Division of Insurance
                                  2330 N. Maple Ave, Suite 1
                                  Rapid City, SD 57701

                                    20
Case 3:20-cv-02910-L Document 223 Filed 02/21/21     Page 21 of 25 PageID 3148



                                  Telephone: (605) 773-3563
                                  Fax: (605) 773-5369


                                  FOR THE STATE OF TENNESSEE
                                  HERBERT H. SLATERY III
                                  Attorney General and Reporter
                                  for the State of Tennessee

                                  By: /s/ James P. Urban

                                  JAMES P. URBAN, pro hac vice
                                  Deputy Attorney General
                                  TN B.P.R. No. 033599
                                  james.urban@ag.tn.gov

                                  Office of Tennessee Attorney General
                                  Financial Division
                                  P.O. Box 20207
                                  Nashville, TN 37202-0207
                                  Telephone: (615) 741-3739
                                  Fax: (615) 532-8223

                                  Attorney for Plaintiff
                                  Commissioner of the Tennessee Department of
                                  Commerce and Insurance



                                  FOR THE STATE OF TEXAS
                                  KEN PAXTON
                                  Attorney General of Texas

                                  BRENT WEBSTER
                                  First Assistant Attorney General

                                  GRANT DORFMAN
                                  Deputy First Assistant Attorney General

                                  SHAWN COWLES
                                  Deputy Attorney General for Civil Litigation




                                    21
Case 3:20-cv-02910-L Document 223 Filed 02/21/21     Page 22 of 25 PageID 3149



                                  JOSHUA R. GODBEY
                                  Division Chief
                                  Financial Litigation and Charitable Trusts Division

                                  By: /s/ Christina Cella

                                  CHRISTINA CELLA
                                  Assistant Attorney General
                                  State Bar No. 24106199
                                  christina.cella@oag.texas.gov
                                  LEA N. BRIGTSEN
                                  Assistant Attorney General
                                  State Bar No. 24054504
                                  lea.brigtsen@oag.texas.gov

                                  Financial Litigation and Charitable Trusts Division
                                  P.O. Box 12548
                                  Austin, Texas 78711-2548
                                  Telephone: (512) 475-2952
                                  Fax: (512) 477-2348
                                  Attorneys for Plaintiff the State of Texas


                                  FOR THE STATE OF WASHINGTON

                                  By: /s/ Ian S. McDonald

                                  IAN S. MCDONALD, pro hac vice
                                  Washington Bar No. 41403
                                  Ian.McDonald@atg.wa.gov
                                  Telephone: (360) 586-3264
                                  Fax: (360) 664-0229

                                  Attorney for Plaintiff
                                  Washington State Department of Financial
                                  Institutions, Securities Division
                                  150 Israel Rd. SW
                                  Tumwater, WA 98501
                                  Telephone: (360) 902-8700
                                  Fax: (360) 902-0524


                                  FOR THE STATE OF WEST VIRGINIA

                                  By: /s/ Michael Nusbaum



                                    22
Case 3:20-cv-02910-L Document 223 Filed 02/21/21     Page 23 of 25 PageID 3150



                                  MICHAEL NUSBAUM, pro hac vice
                                  michael.nusbaum@wvsao.gov
                                  West Virginia Bar No. 12708

                                  Attorney for Plaintiff
                                  STATE OF WEST VIRGINIA
                                  WEST VIRGINIA SECURITIES COMMISSION
                                  1900 Kanawha Boulevard, East
                                  Building 1, Room W-100
                                  Charleston, WV 25305
                                  Telephone: (304) 558-2251
                                  Fax: (304) 558-4211


                                  FOR THE STATE OF WISCONSIN
                                  JOSHUA L. KAUL
                                  Attorney General
                                  State of Wisconsin
                                  Wisconsin Department of Justice

                                  By: /s/ Shannon A. Conlin

                                  SHANNON A. CONLIN, pro hac vice
                                  Assistant Attorney General
                                  Wisconsin Bar No. 1089101
                                  Conlinsa@doj.state.wi.us

                                  WISCONSIN DEPARTMENT OF JUSTICE
                                  Post Office Box 7857
                                  Madison, WI 53707-7857
                                  Telephone: (608) 266-1677
                                  Fax: (608) 267-2779

                                  Attorney for Plaintiff State of Wisconsin


                                  FOR THE IOWA INSURANCE
                                  COMMISSIONER
                                  DOUGLAS M. OMMEN

                                  By: /s/ Adam J. Kenworthy
                                  ADAM KENWORTHY* pro hac vice
                                  Iowa Bar No. AT0012137
                                  Enforcement Attorney
                                  adam.kenworthy@iid.iowa.gov



                                    23
Case 3:20-cv-02910-L Document 223 Filed 02/21/21   Page 24 of 25 PageID 3151



                                  Attorney for Plaintiff
                                  IOWA INSURANCE DIVISION
                                  1963 Bell Ave, Ste 100
                                  Des Moines, IA 50315
                                  Telephone: (515) 654-6562
                                  Fax: (515)-654-6500




                                    24
Case 3:20-cv-02910-L Document 223 Filed 02/21/21               Page 25 of 25 PageID 3152



                                  CERTIFICATE OF SERVICE

        On February 21, 2021, I electronically filed the foregoing PLAINTIFFS

MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO WITHDRAW AS

ATTORNEY OF RECORD with the Clerk of this Court in the above captioned matter using the

CM/ECF system and I am relying upon the transmission of the Clerk’s Notice of Electronic

Filing for service upon all parties in this.



                                                    /s/ JonMarc P. Buffa




                                               25
